Order, Supreme Court, New York County (Diane Lebedeff, J.), entered March 11, 1997, which granted defendant Tops Markets, Inc.’s motion to transfer venue to Genesee County, and denied plaintiffs’ cross motion for retention of venue in New York County, unanimously affirmed, without costs.
Although plaintiffs’ choice of venue in New York County, the location of their principal office, was initially proper (CPLR 503 [a]), defendant Tops Markets, Inc., by identifying proposed witnesses residing in Genesee County, setting forth the nature of the inconvenience that would inure to those witnesses by retaining venue in New York County, showing that the witnesses had been contacted and were willing to testify, setting forth the nature of their expected testimony and indicating how such testimony would be material to the resolution of this dispute, sufficiently supported its contention that the convenience of material non-party witnesses and the ends of justice would best be served by transferring venue to Genesee County, where the dispute first arose (Neumire v Kraft Foods, 233 AD2d 227; Cardona v Aggressive Heating, 180 AD2d 572). Concur— Rosenberger, J. P., Wallach, Rubin, Williams and Tom, JJ.